Per Curiam:
The order appealed from must be affirmed. It restrained the defendant only from blasting rock on the land adjoining the plaintiff’s house and lot in such a way as to throw pieces or fragments of the rock excavated upon or against the plaintiff’s walls. There was a question of fact involved and on the conflicting affidavits the court was justified in adopting the plaintiff’s statements and did so. The injunction as finally allowed did not restrain the defendant from continuing the work of blasting, nor interrupt his business, but only enjoined him from conducting that business in one particular prohibited way. The order is affirmed, with ten dollars costs and disbursements. Present—Barrett, Rumsey, Pattseron and Ingraham, JJ.